In an action for rescission by purchasers of vacant land against the corporate seller, its president and another, it is alleged in the second cause of action that appellants fraudulently misrepresented to respondents that appellants “had a person or corporation ready, willing and able to loan and advance a sum of money, upon a bond and mortgage to be executed and delivered” by respondents for the erection of a residence upon the property. The appeal, as limited by appellants’ brief, is from so much of a resettled order as denied their motion to dismiss the second cause of action for insufficiency (Rules Civ. Prae., rule 106, subd. 4). Order, insofar as appealed from, affirmed, without costs. Appellants may serve an answer, if so advised, within 20 days after the entry of the order hereon. No opinion. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.